DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2020 has been entered.
Status of the Application
Claims 1-24 are currently pending in this application.
Claim Objections
Claim 11 has been amended in order to overcome the objection to claim 11. Thus, the objection to claim 11 has been withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/24/2020 was filed after the mailing date of the advisory action on 06/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/29/2020 was filed after the mailing date of the advisory action on 06/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
	Presented arguments have been fully considered, but are rendered moot in view of new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 10-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over OGAWARA (Hereafter, “Ogawara”) [US 2017/0052752 A1] in view of West [US 2013/0181901 A1].
In regards to claim 1, Ogawara discloses a display apparatus ([0027 and Fig. 1] the image display system 1) comprising: a display ([0027 and Fig. 1] a projector (which is an example of a display device)); and a processor ([0027 and Fig. 1] a personal computer (PC) 11 (which is an example of an information processing apparatus)) configured: to produce, from a ([0028] Image data D1 is input to the PC 11.  For example, the image data D1 may be image data indicating an omnidirectional image which is taken by an omnidirectional camera 3 with a field of view covering all directions of a user 200.), a first plurality of split images to be arranged along a first great circle of a sphere shape ([0028] After the image data D1 is input to the PC 11, the PC 11 displays an image on each of the projectors 1A, 1B, 1C, and 1D based on the image data D1, and displays a combined image in which the images displayed on the projectors are combined together (which combined image is called a display image) on a screen 2. [0033] For example, as illustrated in FIG. 2A, the first projector 1A, the third projector 1C, and the fourth projector 1D display mutually different 120-degrees portions of a display image, so that a combined image in which the image portions are combined together (the display image) is displayed on the screen 2.), based on a first viewpoint that corresponds to a first user input ([0148] If the vertical position parameter and the field angle parameter are input by the play list PLS (FIG. 11), the areas of the image indicated by the image data D1 in the vertical direction and to be displayed by the projectors 1A through 1D are determined. For example, based on the vertical position parameter and the field angle parameter, the PC 11 determines that the first projector 1A (FIG. 1), the third projector 1C (FIG. 1), and the fourth projector 1D (FIG. 1) are to display a fourth area ARA4 in the image indicated by the image data D1.  In this case, a partial image indicating the fourth area ARA4 is displayed by the first projector 1A, the third projector 1C, and the fourth projector 1D and a horizontal centerline of the image is situated in the range in which the Pitch angle is "30 through 90 degrees" and "270 through 330 degrees" as illustrated in FIG. 13B.), to produce a first projection image to be displayed on the display from a first split image ([Fig. 12A and 12B] first area ARA1 from image data D1), to control the display to display the first projection image ([0135] When the horizontal position parameter and the field angle parameter are input by the play list PLS (FIG. 1I), the areas of the image indicated by the image data D1 in the horizontal direction, which are displayed by the projectors 1A through 1D, are determined. For example, based on the horizontal position parameter and the field angle parameter, the PC 11 determines that the third projector 1C (FIG. 1) is to display a first area ARA1 in the image indicated by the image data D1. In this case, a partial image indicating the first area ARA1 is displayed by the third projector 1C and a vertical centerline of the image is situated around the location where the Yaw angle is 0 degrees as illustrated in FIG. 12B.), to produce, from the 360-degree image ([0028] Image data D1 is input to the PC 11.  For example, the image data D1 may be image data indicating an omnidirectional image which is taken by an omnidirectional camera 3 with a field of view covering all directions of a user 200.), a second plurality of split images to be arranged along a second great circle of the sphere shape having a rotation angle from the first great circle, based on a second viewpoint that corresponds to a second user input ([0151] Here, suppose that setting to rotate the display image in a third direction DIR3 indicated in FIG. 13A is requested by the vertical direction parameter. In this case, the image display system is configured to change the fourth area ARA4 and the fifth area ARA5 at intervals of a predetermined time. Specifically, it is assumed that the two areas are initially determined as illustrated in the left-hand portion of FIG. 13A, and the predetermined time has elapsed after the display image is displayed based on the determined areas. At this time, the image display system 1 changes the two areas in the third direction DIR3, respectively, as illustrated in the right-hand portion of FIG. 13A. Then, the image display system 1 outputs a display image based on the changed areas as illustrated in the right-hand portion of FIG. 13A. [0153] When the two areas illustrated in the left portion of FIG. 13A are changed to the areas illustrated in the right portion of FIG. 13A, the images displayed by the projectors are changed so that the display image is changed. A Pitch rotation of the display image in a fourth direction DIR4 is viewed from the viewpoint PS illustrated in FIG. 13B. Namely, the image display system 1 is configured to change the two areas in the third direction DIR3 at intervals of the predetermined time based on the vertical direction parameter, to allow the rotation of the display image in the vertical direction (the Pitch rotation).), to produce a second projection image to be displayed on the display from a second split image from among the second plurality of split images ([Fig. 13A] ARA4 and ARA5 in image data D1), and to control the display to display the second projection image ([0151] At this time, the image display system 1 changes the two areas in the third direction DIR3, respectively, as illustrated in the right-hand portion of FIG. 13A. Then, the image display system 1 outputs a display image based on the changed areas as illustrated in the right-hand portion of FIG. 13A.), wherein a center point of the first great circle is same as a center point of the second great circle ([Fig. 12B and Fig. 13B] the image display system 1 is able to output the display image covering 360 degrees in the horizontal direction around a viewpoint PS indicated in FIG. 12B [0157] For example, if a vertical rotation speed parameter designating a relatively great amount of the rotational angle for changing the areas in the third direction DIR3 as illustrated in FIG. 13A is input, the amount of change of each area becomes great. In this case, the Pitch rotation of the display image when viewed from the viewpoint PS illustrated in FIG. 13B takes place quickly. Hence, by inputting an appropriate vertical rotation speed parameter, it is possible for the image display system 1 to adjust the speed of rotation (the Pitch rotation) of the display image in the vertical direction. [0158] Note that combining the horizontal direction rotation and the vertical direction rotation may allow the rotation of the display image in an oblique direction. Thus, the 360 degree image in the horizontal direction around the viewpoint PS is rotated in the vertical direction to create a 360 degree image in the horizontal direction with the new pitch rotation angle around the same viewpoint PS.), and 
West discloses wherein the first plurality of split images corresponds to a plurality of screens, and the first split image corresponds to a first screen from among the plurality of screens that corresponds to the display apparatus ([0072] In front of the viewer(s) seat(s) 12 is a front-located, central image projecting screen 4, which is similar to any monitor, screen, HDTV, rear or front projection image bearing device. However, preferably, connected edge to edge to front screen 4 are two other screens 13 and 14, one on each side of front, center screen 4. These screens 13 and 14 are tilted or canted off of the front planar wall on which the front, center screen 4 is supported, and inwardly cant as the screens project rearwardly, towards the seat(s) 12 projecting slightly off of the vertical plane on the lateral ends of the center screen. [0073] In addition to the three (or more) edge to edge or seemingly seamless screens at the front of the entertainment room, preferably, one or more side screens 6 are located on either or both of the side walls of the seating room. These screens 6, in conjunction with the angled or tilted screens 13 and 14 towards the front of the viewer, give an almost complete peripheral view of the images being seen, creating the experience that the viewer is in the scene of the projected image. Of course, one or more additional screens can be located, extending from the central and front screen to the side screens 6 and, indeed, a single continuous screen can be provided for a seamless peripheral viewing surface. The side screens preferably extend to at least slightly behind the head(s) of the viewer(s).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ogawara’s different 120-degrees portions of the display image for the displaying of the images on a screen in the vertical direction with the additional screens for the displaying of the images as taught by West. The motivation behind this modification would have been to create an immersive audio/video experience [See West].

In regards to claim 2, the limitations of claim 1 have been addressed. Ogawara discloses wherein the processor is further configured to obtain a view angle of the first split image ([0111] In the Table 1 above, the parameter indicated by "No. 8" is an example of a vertical position parameter which sets up a vertical direction angle and designates a vertical position of an area in which a display image is displayed. [0112] In the Table 1 above, the parameter indicated by "No. 9" is an example of a field angle parameter which designates a range in which a display image is displayed by setting up an enlargement or reduction (scaling) rate of the display image. [0113] Namely, when each of the parameters "No. 7" through "No. 9" is input, the area in which the display image is first displayed is designated. [0114] In the Table 1 above, the parameter indicated by "No. 10" is an example of a horizontal direction parameter indicating an orientation of horizontal directions in which a display image is rotated in the horizontal direction.) 
West discloses wherein the processor is further configured to obtain a view angle of the first split image based on a number of the plurality of screens and a position at which the first screen that corresponds to the display apparatus is arranged ([0002] More preferably, the screens will project and have viewable video images which provide the centrally-located viewer(s) with his/her/their point of view on the front/forwardly-located or central screen with the other screens, on the sides, above and/or below, showing a still but preferably moving video image corresponding to that which the viewer would see to the side, above and below in relation to the image shown on the front screen.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ogawara’s angle parameters for the displaying of the image data with the additional screens for the displaying of the images based on the point of view of the viewer as taught by West. The motivation behind this modification would have been to create an immersive audio/video experience [See West].

In regards to claim 7, Ogawara discloses a display apparatus ([0027 and Fig. 1] the image display system 1) comprising: a display ([0027 and Fig. 1] a projector (which is an example of a display device)); and a processor ([0027 and Fig. 1] a personal computer (PC) 11 (which is an example of an information processing apparatus)) configured: to select a plurality of display apparatuses to be connected on a network based on a first user input ([0060] In step S02, the PC 11 displays a list of display images to the user 200. Note that the processing of step S02 is repeatedly performed until an operation to select a display image is performed by the user 200. [0061] In step S03, the PC 11 receives parameters input by the user 200. For example, the PC 11 displays a graphical user interface (GUI), such as a setting screen, and receives the parameters in response to a user's input operation to the setting screen. Note that the parameters may be input in the form of data or commands. [0062] In step S04, the PC 11 receives a display instruction input by the user 200. For example, the operation to input the display instruction may be an operation of pressing a start button or the like on the PC 11 by the user 200. [0063] In step S05, the PC 11 generates setting data based on the received parameters. The setting data is to be output to the projectors 1A through 1D. [0064] In step S06, the PC 11 outputs the setting data generated based on the parameters at the step S05, to each of the projectors 1A through 1D. [0065] In step S07, each of the projectors 1A through 1D stores the setting data output from the PC 11 at the step S06. [0066] In step S08, the PC 11 outputs display data items for indicating the display image selected by the user 200 at the step S02, to the projectors 1A through 1D, respectively. [0067] In step S09, the projectors 1A through 1D store the display data items output from the PC 11 at the step S08, respectively. [0068] The processing of steps S08 and S09 is repeatedly performed until all the display data items are output and stored.), to produce, from a 360-degree image ([0028] Image data D1 is input to the PC 11.  For example, the image data D1 may be image data indicating an omnidirectional image which is taken by an omnidirectional camera 3 with a field of view covering all directions of a user 200.), a first plurality of split images to be arranged along a first great circle of a sphere shape ([0028] After the image data D1 is input to the PC 11, the PC 11 displays an image on each of the projectors 1A, 1B, 1C, and 1D based on the image data D1, and displays a combined image in which the images displayed on the projectors are combined together (which combined image is called a display image) on a screen 2. [0033] For example, as illustrated in FIG. 2A, the first projector 1A, the third projector 1C, and the fourth projector 1D display mutually different 120-degrees portions of a display image, so that a combined image in which the image portions are combined together (the display image) is displayed on the screen 2.) corresponding to viewpoints of screens of the plurality of display apparatuses based on a second user input ([0148] If the vertical position parameter and the field angle parameter are input by the play list PLS (FIG. 11), the areas of the image indicated by the image data D1 in the vertical direction and to be displayed by the projectors 1A through 1D are determined. For example, based on the vertical position parameter and the field angle parameter, the PC 11 determines that the first projector 1A (FIG. 1), the third projector 1C (FIG. 1), and the fourth projector 1D (FIG. 1) are to display a fourth area ARA4 in the image indicated by the image data D1.  In this case, a partial image indicating the fourth area ARA4 is displayed by the first projector 1A, the third projector 1C, and the fourth projector 1D and a horizontal centerline of the image is situated in the range in which the Pitch angle is "30 through 90 degrees" and "270 through 330 degrees" as illustrated in FIG. 13B.), and to map each of the produced first plurality of split images ([Fig. 12A and 12B] first area ARA1 from image data D1) to the sphere shape ([0135] When the horizontal position parameter and the field angle parameter are input by the play list PLS (FIG. 1I), the areas of the image indicated by the image data D1 in the horizontal direction, which are displayed by the projectors 1A through 1D, are determined. For example, based on the horizontal position parameter and the field angle parameter, the PC 11 determines that the third projector 1C (FIG. 1) is to display a first area ARA1 in the image indicated by the image data D1. In this case, a partial image indicating the first area ARA1 is displayed by the third projector 1C and a vertical centerline of the image is situated around the location where the Yaw angle is 0 degrees as illustrated in FIG. 12B.), to produce, from the 360-degree image ([0028] Image data D1 is input to the PC 11.  For example, the image data D1 may be image data indicating an omnidirectional image which is taken by an omnidirectional camera 3 with a field of view covering all directions of a user 200.), a second plurality of split images to be arranged along a second great circle of the sphere shape having a rotation angle from the 4first great circle and corresponding to viewpoints of the screens of the plurality of display apparatuses based on a third user input ([0151] Here, suppose that setting to rotate the display image in a third direction DIR3 indicated in FIG. 13A is requested by the vertical direction parameter. In this case, the image display system is configured to change the fourth area ARA4 and the fifth area ARA5 at intervals of a predetermined time. Specifically, it is assumed that the two areas are initially determined as illustrated in the left-hand portion of FIG. 13A, and the predetermined time has elapsed after the display image is displayed based on the determined areas. At this time, the image display system 1 changes the two areas in the third direction DIR3, respectively, as illustrated in the right-hand portion of FIG. 13A. Then, the image display system 1 outputs a display image based on the changed areas as illustrated in the right-hand portion of FIG. 13A. [0153] When the two areas illustrated in the left portion of FIG. 13A are changed to the areas illustrated in the right portion of FIG. 13A, the images displayed by the projectors are changed so that the display image is changed. A Pitch rotation of the display image in a fourth direction DIR4 is viewed from the viewpoint PS illustrated in FIG. 13B. Namely, the image display system 1 is configured to change the two areas in the third direction DIR3 at intervals of the predetermined time based on the vertical direction parameter, to allow the rotation of the display image in the vertical direction (the Pitch rotation).), and to map each of the produced second plurality of split images ([Fig. 13A] ARA4 and ARA5 in image data D1) to the sphere shape ([0151] At this time, the image display system 1 changes the two areas in the third direction DIR3, respectively, as illustrated in the right-hand portion of FIG. 13A. Then, the image display system 1 outputs a display image based on the changed areas as illustrated in the right-hand portion of FIG. 13A.), wherein a center point of the first great circle is same as a center point of the second great circle ([Fig. 12B and Fig. 13B] the image display system 1 is able to output the display image covering 360 degrees in the horizontal direction around a viewpoint PS indicated in FIG. 12B [0157] For example, if a vertical rotation speed parameter designating a relatively great amount of the rotational angle for changing the areas in the third direction DIR3 as illustrated in FIG. 13A is input, the amount of change of each area becomes great. In this case, the Pitch rotation of the display image when viewed from the viewpoint PS illustrated in FIG. 13B takes place quickly. Hence, by inputting an appropriate vertical rotation speed parameter, it is possible for the image display system 1 to adjust the speed of rotation (the Pitch rotation) of the display image in the vertical direction. [0158] Note that combining the horizontal direction rotation and the vertical direction rotation may allow the rotation of the display image in an oblique direction. Thus, the 360 degree image in the horizontal direction around the viewpoint PS is rotated in the vertical direction to create a 360 degree image in the horizontal direction with the new pitch rotation angle around the same viewpoint PS.).
West discloses a display apparatus ([0034] The present invention comprises a multi-screen surround video (supplemented preferably with audio) experience which provides a viewer with a full set of moving images corresponding and related, spatially, to the image(s) projected onto the front-located screens.) comprising: a display ([0002] The invention comprises the use of at least two screens, preferably at least four, and more preferably contemplates the use of seven or more video screens surrounding one or more viewers for a fully immersive, realistic and exhilarating cinematic viewing experience.); and a processor configured: to select a plurality of display apparatuses to be connected on a network based on a first user input ([0002] Each video screen or monitor display device can have the same projected image for display and viewing by the audience but the full immersive "experience" and excitement of the video system is thought to be best provided where the screens have projected upon and thus display or show the viewer different but spatially associated video images to one another. More preferably, the screens will project and have viewable video images which provide the centrally-located viewer(s) with his/her/their point of view on the front/forwardly-located or central screen with the other screens, on the sides, above and/or below, showing a still but preferably moving video image corresponding to that which the viewer would see to the side, above and below in relation to the image shown on the front screen. [0076] FIGS. 2-7 show examples of the present invention in use, with images shown on all seven screens. All are viewed from the perspective of the viewer sitting at seat location 12, experiencing images on the three front screens 4, 13 and 14, side screens 6 to either or both sides, and ceiling screen 10 above and floor screen 8 below the viewer. As can be seen in FIGS. 3 and 7, if the images to be viewed are only located on a preselected number of the screens around the viewer, the other screens may appear blank. This is determined by the producer/director (which could include the viewer if playing, for example, a video game) depending upon the experience to be presented and the degree of realism to be maintained. [0088] The images shown on the screens would likely be different from one another and as one screen changes perspective or view (selected by a live director, for example) the other images displayed on the other screens could either simultaneously switch to other predetermined spatially related displayed images or stay the same or switch to other viewpoints, depending upon location of various camera feeds.), to produce, from a 360-degree image, a first plurality of split images to be arranged along a first great circle of a sphere shape corresponding to viewpoints of screens of the plurality of display apparatuses based on a second user input ([0002] the full immersive "experience" and excitement of the video system is thought to be best provided where the screens have projected upon and thus display or show the viewer different but spatially associated video images to one another [Fig. 1 and 0084] The Figure can also be considered to show a single monitor or screen which has been divided into individual sections or segments, i.e., a main section 4, side sections 13 and 14 to the main section; side walls 6 and a ceiling section 10 and floor section 8. These sections are shown in perspective views and would show the video imagery to the viewer even though he/she is not located in the actual central seat position 12 on the floor. Stated differently, the single rectangular screen or monitor of a home entertainment system will show the various video imagery in the designated areas to provide an immersive and exciting moving effect. Each section, 4, 13, 14, 6, 8 and 10, will display the spatially coordinated video to that preferably shown on the front (slightly above center but horizontally centered) segment. The sides of the single monitor 6 will show the video imagery corresponding, spatially, to the side views of that shown on the front segment 4, on the same video screen of the home entertainment system. The top trapezoidal and bottom, also trapezoidal sections, 10 and 8, respectively, of the flat monitor for the home entertainment system, will depict and show the video images which spatially correspond to that depicted in the front section or segment 4.), and to map each of the produced first plurality of split images to the sphere shape ([Fig. 25 and 0087] Finally, FIG. 25 is another alternate embodiment, with the theater shaped as a half-sphere. All elements and embodiments of the previously described theaters also pertain to that depicted in FIG. 25. Hydraulic lifts could be secured between the ground and one or more sections of the theater's above ground structure. As shown in the drawings, the theater, whether in the shape of a pyramid, cube, half-sphere, etc. could be entirely lifted upwardly by the hydraulic mechanisms or the theatrical structure's roof could be lifted by the hydraulic mechanisms acting on an edge, corner, etc.), 4
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ogawara’s different 120-degrees 

Claim 10 lists all the same elements of claim 1, but in non-transitory computer readable storage medium form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 10. 

In regards to claim 11, Ogawara discloses a server comprising: a communication interface configured to communicate with a plurality of display apparatuses ([Fig. 1 and 0039] Note that the information processing apparatus included in the image display system 1 may not be restricted to the PC 11, and the information processing apparatus may be any of a server, a mobile PC, a smart phone, and a tablet.  Note that the information processing apparatus may be replaced with an information processing system including a plurality of information processing apparatuses, and the information processing system may include a PC and a tablet. [0046] The input interface 11H3 is an interface configured to receive data, such as the image data D1, and operations by the user 200. Specifically, the input interface 11H3 is implemented by a connector and an external device connected to the PC 11 via the connector. Note that the input interface 11H3 may utilize a network or radio communication to receive the data and the operations. [0047] The input device 11H4 is a device configured to receive command-based operations and data. Specifically, the input device 11H4 is implemented by a keyboard, a mouse, etc. [0048] The output interface 11H5 is an interface configured to transmit data from the PC 11 to the projector. Specifically, the output interface 11H5 is implemented by a connector and an external device connected to the PC 11 via the connector. Note that the output interface 11H5 may utilize a network or radio communication to transmit the data to the projector. [0049] The output device 11H6 is a device configured to output data. Specifically, the output device 11H6 is implemented by a display device.); and a processor configured to control the communication interface ([0060] In step S02, the PC 11 displays a list of display images to the user 200. Note that the processing of step S02 is repeatedly performed until an operation to select a display image is performed by the user 200. [0061] In step S03, the PC 11 receives parameters input by the user 200. For example, the PC 11 displays a graphical user interface (GUI), such as a setting screen, and receives the parameters in response to a user's input operation to the setting screen. Note that the parameters may be input in the form of data or commands. [0062] In step S04, the PC 11 receives a display instruction input by the user 200. For example, the operation to input the display instruction may be an operation of pressing a start button or the like on the PC 11 by the user 200. [0063] In step S05, the PC 11 generates setting data based on the received parameters. The setting data is to be output to the projectors 1A through 1D. [0064] In step S06, the PC 11 outputs the setting data generated based on the parameters at the step S05, to each of the projectors 1A through 1D. [0065] In step S07, each of the projectors 1A through 1D stores the setting data output from the PC 11 at the step S06. [0066] In step S08, the PC 11 outputs display data items for indicating the display image selected by the user 200 at the step S02, to the projectors 1A through 1D, respectively. [0067] In step S09, the projectors 1A through 1D store the display data items output from the PC 11 at the step S08, respectively. [0068] The processing of steps S08 and S09 is repeatedly performed until all the display data items are output and stored.) to produce, from a 360- degree image ([0028] Image data D1 is input to the PC 11.  For example, the image data D1 may be image data indicating an omnidirectional image which is taken by an omnidirectional camera 3 with a field of view covering all directions of a user 200.), a first plurality of split images to be arranged along a first great circle of a sphere shape ([0028] After the image data D1 is input to the PC 11, the PC 11 displays an image on each of the projectors 1A, 1B, 1C, and 1D based on the image data D1, and displays a combined image in which the images displayed on the projectors are combined together (which combined image is called a display image) on a screen 2. [0033] For example, as illustrated in FIG. 2A, the first projector 1A, the third projector 1C, and the fourth projector 1D display mutually different 120-degrees portions of a display image, so that a combined image in which the image portions are combined together (the display image) is displayed on the screen 2.), to transmit each respective one of the produced first plurality of split images to a corresponding one of the plurality of display apparatuses ([0135] When the horizontal position parameter and the field angle parameter are input by the play list PLS (FIG. 1I), the areas of the image indicated by the image data D1 in the horizontal direction, which are displayed by the projectors 1A through 1D, are determined. For example, based on the horizontal position parameter and the field angle parameter, the PC 11 determines that the third projector 1C (FIG. 1) is to display a first area ARA1 in the image indicated by the image data D1. In this case, a partial image indicating the first area ARA1 is displayed by the third projector 1C and a vertical centerline of the image is situated around the location where the Yaw angle is 0 degrees as illustrated in FIG. 12B.), to produce, from the 360-degree image ([0028] Image data D1 is input to the PC 11.  For example, the image data D1 may be image data indicating an omnidirectional image which is taken by an omnidirectional camera 3 with a field of view covering all directions of a user 200.), a second plurality of split images to be arranged along a second great circle of the sphere shape having a rotation angle from the first great circle ([0151] Here, suppose that setting to rotate the display image in a third direction DIR3 indicated in FIG. 13A is requested by the vertical direction parameter. In this case, the image display system is configured to change the fourth area ARA4 and the fifth area ARA5 at intervals of a predetermined time. Specifically, it is assumed that the two areas are initially determined as illustrated in the left-hand portion of FIG. 13A, and the predetermined time has elapsed after the display image is displayed based on the determined areas. At this time, the image display system 1 changes the two areas in the third direction DIR3, respectively, as illustrated in the right-hand portion of FIG. 13A. Then, the image display system 1 outputs a display image based on the changed areas as illustrated in the right-hand portion of FIG. 13A. [0153] When the two areas illustrated in the left portion of FIG. 13A are changed to the areas illustrated in the right portion of FIG. 13A, the images displayed by the projectors are changed so that the display image is changed. A Pitch rotation of the display image in a fourth direction DIR4 is viewed from the viewpoint PS illustrated in FIG. 13B. Namely, the image display system 1 is configured to change the two areas in the third direction DIR3 at intervals of the predetermined time based on the vertical direction parameter, to allow the rotation of the display image in the vertical direction (the Pitch rotation).), and to transmit each respect one of the 6 produced second plurality of split images to a corresponding one of the plurality of ([0151] At this time, the image display system 1 changes the two areas in the third direction DIR3, respectively, as illustrated in the right-hand portion of FIG. 13A. Then, the image display system 1 outputs a display image based on the changed areas as illustrated in the right-hand portion of FIG. 13A.), wherein a center point of the first great circle is same as a center point of the second great circle ([Fig. 12B and Fig. 13B] the image display system 1 is able to output the display image covering 360 degrees in the horizontal direction around a viewpoint PS indicated in FIG. 12B [0157] For example, if a vertical rotation speed parameter designating a relatively great amount of the rotational angle for changing the areas in the third direction DIR3 as illustrated in FIG. 13A is input, the amount of change of each area becomes great. In this case, the Pitch rotation of the display image when viewed from the viewpoint PS illustrated in FIG. 13B takes place quickly. Hence, by inputting an appropriate vertical rotation speed parameter, it is possible for the image display system 1 to adjust the speed of rotation (the Pitch rotation) of the display image in the vertical direction. [0158] Note that combining the horizontal direction rotation and the vertical direction rotation may allow the rotation of the display image in an oblique direction. Thus, the 360 degree image in the horizontal direction around the viewpoint PS is rotated in the vertical direction to create a 360 degree image in the horizontal direction with the new pitch rotation angle around the same viewpoint PS.).
West discloses a server comprising: a communication interface configured to communicate with a plurality of display apparatuses ([0077] Of course, important to the overall experience is the capture and coordination of the video images. These can be obtained by traditional techniques and equipment. Preferably, for example, a ring of outwardly facing, horizontally directed cameras will be used for the front, and side screens, while an upwardly and downwardly directed camera will be used for capturing images for the ceiling or above screen and the bottom or below screen images. Computer synchronization of images shown on the front central screen 4 with the angled screens 13 and 14 and the side screens 6, as well as the ceiling screen 10 and/or bottom or floor screen 8 is important to the overall immersive effect. This is a function of the artist or director/manufacturer of the experience and believed to be fully understood by those of skill in the art relating to providing a video entertaining experience.); and a processor ([Claim 25] a CPU for processing said video images and projecting the same onto said video monitor device) configured to control the communication interface to produce, from a 360- degree image, a first plurality of split images to be arranged along a first great circle of a sphere shape ([0002] the full immersive "experience" and excitement of the video system is thought to be best provided where the screens have projected upon and thus display or show the viewer different but spatially associated video images to one another [Fig. 1 and 0084] The Figure can also be considered to show a single monitor or screen which has been divided into individual sections or segments, i.e., a main section 4, side sections 13 and 14 to the main section; side walls 6 and a ceiling section 10 and floor section 8. These sections are shown in perspective views and would show the video imagery to the viewer even though he/she is not located in the actual central seat position 12 on the floor. Stated differently, the single rectangular screen or monitor of a home entertainment system will show the various video imagery in the designated areas to provide an immersive and exciting moving effect. Each section, 4, 13, 14, 6, 8 and 10, will display the spatially coordinated video to that preferably shown on the front (slightly above center but horizontally centered) segment. The sides of the single monitor 6 will show the video imagery corresponding, spatially, to the side views of that shown on the front segment 4, on the same video screen of the home entertainment system. The top trapezoidal and bottom, also trapezoidal sections, 10 and 8, respectively, of the flat monitor for the home entertainment system, will depict and show the video images which spatially correspond to that depicted in the front section or segment 4.), to transmit each respective one of the produced first plurality of split images to a corresponding one of the plurality of display apparatuses ([0041] For example, a panorama image may be represented as spherical images in a sphere (e.g., a whole sphere, a half sphere, a part sphere, a unit sphere, a fixed-radius sphere, etc.), an equirectangular projection (e.g., a whole equirectangular projection, a half equirectangular projection, a part equirectangular projection, etc.) of a sphere, etc. [0002] Each video screen or monitor display device can have the same projected image for display and viewing by the audience but the full immersive "experience" and excitement of the video system is thought to be best provided where the screens have projected upon and thus display or show the viewer different but spatially associated video images to one another. More preferably, the screens will project and have viewable video images which provide the centrally-located viewer(s) with his/her/their point of view on the front/forwardly-located or central screen with the other screens, on the sides, above and/or below, showing a still but preferably moving video image corresponding to that which the viewer would see to the side, above and below in relation to the image shown on the front screen. [0076] FIGS. 2-7 show examples of the present invention in use, with images shown on all seven screens. All are viewed from the perspective of the viewer sitting at seat location 12, experiencing images on the three front screens 4, 13 and 14, side screens 6 to either or both sides, and ceiling screen 10 above and floor screen 8 below the viewer. As can be seen in FIGS. 3 and 7, if the images to be viewed are only located on a preselected number of the screens around the viewer, the other screens may appear blank. This is determined by the producer/director (which could include the viewer if playing, for example, a video game) depending upon the experience to be presented and the degree of realism to be maintained. [0088] The images shown on the screens would likely be different from one another and as one screen changes perspective or view (selected by a live director, for example) the other images displayed on the other screens could either simultaneously switch to other predetermined spatially related displayed images or stay the same or switch to other viewpoints, depending upon location of various camera feeds.), ([0002] the full immersive "experience" and excitement of the video system is thought to be best provided where the screens have projected upon and thus display or show the viewer different but spatially associated video images to one another [Fig. 1 and 0084] The Figure can also be considered to show a single monitor or screen which has been divided into individual sections or segments, i.e., a main section 4, side sections 13 and 14 to the main section; side walls 6 and a ceiling section 10 and floor section 8. These sections are shown in perspective views and would show the video imagery to the viewer even though he/she is not located in the actual central seat position 12 on the floor. Stated differently, the single rectangular screen or monitor of a home entertainment system will show the various video imagery in the designated areas to provide an immersive and exciting moving effect. Each section, 4, 13, 14, 6, 8 and 10, will display the spatially coordinated video to that preferably shown on the front (slightly above center but horizontally centered) segment. The sides of the single monitor 6 will show the video imagery corresponding, spatially, to the side views of that shown on the front segment 4, on the same video screen of the home entertainment system. The top trapezoidal and bottom, also trapezoidal sections, 10 and 8, respectively, of the flat monitor for the home entertainment system, will depict and show the video images which spatially correspond to that depicted in the front section or segment 4.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ogawara’s different 120-degrees portions of the display image for the displaying of the images on a screen in the vertical direction with the additional screens for the displaying of the images as taught by West. The motivation behind this modification would have been to create an immersive audio/video experience [See West].

In regards to claim 12, the limitations of claim 11 have been addressed. Ogawara discloses wherein the processor is further configured to receive information ([0148] If the vertical position parameter and the field angle parameter are input by the play list PLS (FIG. 11), the areas of the image indicated by the image data D1 in the vertical direction and to be displayed by the projectors 1A through 1D are determined. For example, based on the vertical position parameter and the field angle parameter, the PC 11 determines that the first projector 1A (FIG. 1), the third projector 1C (FIG. 1), and the fourth projector 1D (FIG. 1) are to display a fourth area ARA4 in the image indicated by the image data D1.  In this case, a partial image indicating the fourth area ARA4 is displayed by the first projector 1A, the third projector 1C, and the fourth projector 1D and a horizontal centerline of the image is situated in the range in which the Pitch angle is "30 through 90 degrees" and "270 through 330 degrees" as illustrated in FIG. 13B.).
West discloses wherein the processor is further configured to receive information about a number of screens that correspond to the plurality of display apparatuses and a respective position at which each of the first plurality of split images is arranged, and to produce the first plurality of split images based on the received information ([0002] the full immersive "experience" and excitement of the video system is thought to be best provided where the screens have projected upon and thus display or show the viewer different but spatially associated video images to one another [Fig. 1 and 0084] The Figure can also be considered to show a single monitor or screen which has been divided into individual sections or segments, i.e., a main section 4, side sections 13 and 14 to the main section; side walls 6 and a ceiling section 10 and floor section 8. These sections are shown in perspective views and would show the video imagery to the viewer even though he/she is not located in the actual central seat position 12 on the floor. Stated differently, the single rectangular screen or monitor of a home entertainment system will show the various video imagery in the designated areas to provide an immersive and exciting moving effect. Each section, 4, 13, 14, 6, 8 and 10, will display the spatially coordinated video to that preferably shown on the front (slightly above center but horizontally centered) segment. The sides of the single monitor 6 will show the video imagery corresponding, spatially, to the side views of that shown on the front segment 4, on the same video screen of the home entertainment system. The top trapezoidal and bottom, also trapezoidal sections, 10 and 8, respectively, of the flat monitor for the home entertainment system, will depict and show the video images which spatially correspond to that depicted in the front section or segment 4.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ogawara’s different 120-degrees portions of the display image for the displaying of the images on a screen in the vertical direction with the additional screens for the displaying of the images as taught by West. The motivation behind this modification would have been to create an immersive audio/video experience [See West].

Claim 13 lists all the same elements of claim 11, but in non-transitory computer readable storage medium form rather than server form.  Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to claim 13. 

Claim 14 lists all the same elements of claim 1, but in method form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 14. 

Claim 15 lists all the same elements of claim 2, but in method form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 15. 

Claim 16 lists all the same elements of claim 7, but in method form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 16. 

Claim 19 lists all the same elements of claim 11, but in method form rather than server form.  Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to claim 19. 

Claim 20 lists all the same elements of claim 12, but in method form rather than server form.  Therefore, the supporting rationale of the rejection to claim 12 applies equally as well to claim 20. 

s 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawara in view of West in further view of KUNKEL et al. (Hereafter, “Kunkel”) [US 2018/0374192 A1] in even further view of FUKUSHI (Hereafter, “Fukushi”) [US 2016/0132991 A1].
In regards to claim 3, the limitations of claim 1 have been addressed. Ogawara discloses wherein the processor is further configured to transmit control information based on the second user input to each of a plurality of display apparatuses ([0151] Here, suppose that setting to rotate the display image in a third direction DIR3 indicated in FIG. 13A is requested by the vertical direction parameter. In this case, the image display system is configured to change the fourth area ARA4 and the fifth area ARA5 at intervals of a predetermined time. Specifically, it is assumed that the two areas are initially determined as illustrated in the left-hand portion of FIG. 13A, and the predetermined time has elapsed after the display image is displayed based on the determined areas. At this time, the image display system 1 changes the two areas in the third direction DIR3, respectively, as illustrated in the right-hand portion of FIG. 13A. Then, the image display system 1 outputs a display image based on the changed areas as illustrated in the right-hand portion of FIG. 13A. [0153] When the two areas illustrated in the left portion of FIG. 13A are changed to the areas illustrated in the right portion of FIG. 13A, the images displayed by the projectors are changed so that the display image is changed. A Pitch rotation of the display image in a fourth direction DIR4 is viewed from the viewpoint PS illustrated in FIG. 13B. Namely, the image display system 1 is configured to change the two areas in the third direction DIR3 at intervals of the predetermined time based on the vertical direction parameter, to allow the rotation of the display image in the vertical direction (the Pitch rotation).) ([0111] In the Table 1 above, the parameter indicated by "No. 8" is an example of a vertical position parameter which sets up a vertical direction angle and designates a vertical position of an area in which a display image is displayed. [0112] In the Table 1 above, the parameter indicated by "No. 9" is an example of a field angle parameter which designates a range in which a display image is displayed by setting up an enlargement or reduction (scaling) rate of the display image. [0113] Namely, when each of the parameters "No. 7" through "No. 9" is input, the area in which the display image is first displayed is designated. [0114] In the Table 1 above, the parameter indicated by "No. 10" is an example of a horizontal direction parameter indicating an orientation of horizontal directions in which a display image is rotated in the horizontal direction.).
West discloses wherein the processor is further configured to transmit control information based on the second user input to each of a plurality of display apparatuses corresponding to the plurality of screens, and wherein the control information comprises at least one from among information about a change in a view angle, information about a pitching rotation angle, and information about a yawing rotation angle ([0009] If the viewer looks upwardly and then downwardly with respect to the primary images projected on the front screen, he will see that which corresponds to the above and below view, respectively, of the image projected of the front screen, taking into consideration the distance between the front screen and the viewer's seat location and the relative yet virtual "speed" of movement, if at all, of the viewer moving towards the front screen. The images are intended to be collected and displayed from the point of view of the viewer although other image collection and projection systems can be employed. If the image of the front screen changes, then the corresponding image(s) on the side, above and below screens correspondingly change so that the viewer is, at all times, substantially surrounded with video images (and sounds), projected onto screens and heard through speakers, which are spatially coordinated to one another and especially to that which is viewed on the front screen.).
Kunkel discloses wherein the processor is further configured to transmit control information based on the second user input to each of a plurality of display apparatuses corresponding to the plurality of screens ([0045] In some operational scenarios, a viewer's head position in a VR scene may change from time to time, which then results in different viewports to the VR scene, based on orientation of the viewer's particular head-mounted display (HMD). In some operational scenarios, displays (e.g., semi-panoramic, 130 degree curved, etc.) may support a smaller solid angle images of a scene represent. Different viewports to the scene may be determined based at least in part on geometric/display characteristics of the displays. Additionally, optionally, or alternatively, the different viewports to the scene may be determined based at least in part on one or more of the geometric/display characteristics of the displays, viewer head-tracking information, navigations through mouse, trackball, keyboard, foot tracker, actual body motion, etc. [0047] Based on a view angle, viewport coordinates, an aspect ratio, etc., of a specific viewport, maximum, mid-tone, and minimum luminance values for the specific viewport may be determined or generated by looking up in the spherical map of maximum, mid-tone, and minimum luminance values, by interpolating between adjacent maximum, mid-tone, and minimum luminance values, by comparing multiple maximum, mid-tone, and minimum luminance values within the viewport, etc. [0049] Additionally, optionally, or alternatively, viewpoints and FOVs of a viewer may change in an image rendering environment. Different viewport images of spherical images in a scene may be rendered based on a content rendering coordinate system co-moving with the user's viewpoints and FOVs. Changes in the viewpoints, FOVs, viewport coordinates, aspect ratios, etc., may cause image portions of the spherical images with different image characteristics to be rendered. Techniques as described herein can be used to handle spatial translations and/or spatial rotations of one or both of the content creation coordinate system and the content rendering coordinate system. Under these techniques, a spherical map of image metadata can be generated (e.g., by using spherical surface filters, etc.) from intermediate spherical images defined in a reference coordinate system as transformed from the spherical images recorded in the content creation coordinate systems. Spatial shifts between two different recorded spherical image of a scene and between a recorded spherical image of the scene and the spherical map of image metadata for the scene can be ascertained by image alignment analyses, sensor data tracking spatial positions and/or locations of the camera system, etc. One or more of these determined spatial shifts (e.g., represented with a vector field, a matrix, etc.) may be used for looking up image metadata parameter values in the spherical map for a specific viewport to a specific recorded spherical image in the scene.), and wherein the control information comprises at least one from among information about a change in a view angle, information about a pitching rotation angle, and information about a yawing rotation angle ([0107] This rotates spherical images generated in part by the camera system (102). As a result, spherically arranged pixel values in different spherical images in the scene, which depict same objects, may be translated and/or rotated between or among the different spherical images. When the camera moves, this causes global motion in the spherical image (when a scene or globe reference coordinate system is used). [0108] The content creation coordinate system can be defined/specified relative to spatial positions (e.g., of a fixed point on the camera system (102), etc.) and/or spatial orientations (e.g., of one or more optical axes on the camera system (102), etc.) of the camera system (102). Each spatial position and/or spatial orientation in the spatial positions and/or spatial orientations may be indexed by the same time value that indexes spherical images generated by the camera system (102) located at such spatial position and/or spatial orientation. [0111] Techniques as described herein can be used to handle spatial translations and/or spatial rotations of one or both of the content creation coordinate system and the content rendering coordinate system. Under these techniques, at the content creation time, different spherical images in the scene may be transformed into a reference coordinate system that is independent of the translations and/or rotations of the camera system (102). In some embodiments, the reference coordinate system may be directly or indirectly defined in relation to a universal reference coordinate system such as a world coordinate defined in relation to the Earth's position and orientation, the solar system's spatial location, spatial orientation, etc. In these embodiments, the reference coordinate system may be called as an absolute reference coordinate system. In some embodiments, the reference coordinate system may be of spatial orientations (e.g., the North, etc.) directly or indirectly defined in relation to a universal reference coordinate system but may be of spatial positions that are co-moving (in spatial translations) with the camera system (102). In these embodiments, the reference coordinate system may be called as a relative reference coordinate system. The relative reference coordinate system may be used, for example, where translational movements (e.g., bicycle movements, pedestrian movements, etc.) of the camera system (102) in the scene is relatively slow to cause insignificant image content changes for the spherical images in the scene but rotational movements of the camera system (102) (e.g., where the camera system (102) is mounted on a moving helmet, etc.) in the scene generates relatively significant image content changes (e.g., rotated images, etc.) for the spherical images in the scene.).
Fukushi discloses wherein the processor is further configured to transmit control information based on the second user input to ([0006] an accepting unit that accepts input indicating a change of the image in the display image, according to operation made toward any one of the image and the viewpoint listing image, wherein the display control unit changes the image in the display image according to the input indicating a change of the image, and changes a sequential order of the thumbnails in the viewpoint listing image such that a thumbnail of the partial image corresponding to a region of the image to be newly displayed according to the input indicating a change of the image is displayed at a predetermined position in the viewpoint listing image [0046] FIG. 5 is a diagram for explaining positions of viewpoints on the omnidirectional image of the first embodiment. The display control apparatus 10 according to the present embodiment displays on the display device 20 in such a form as if a user that is viewing the display device 20 is actually viewing a predetermined direction from the imaging spot. Therefore, the display control apparatus 10 according to the present embodiment associates a point on the omnidirectional image with a point on a sphere, and thereby uses the omnidirectional image as an image on a sphere. Because the omnidirectional image is a planar image as shown in FIG. 2, the curvature thereof differs from that of a sphere. However, by making the omnidirectional image based on Mercator projection, the display control apparatus 10 can arrange points on the omnidirectional image so as to correspond to points on a sphere. [0047] The coordinates on the omnidirectional image can be expressed by an azimuth (coordinate in a horizontal direction) from the center of a sphere and an angle of elevation (coordinate in a vertical direction) from the center of the sphere. [0048] A method of adjusting the angle of view of an omnidirectional image that is displayed on the display device 20 by adjusting a camera angle and a camera position is explained. FIG. 6 and FIG. 7 are diagrams for explaining relation among an angle of view, a camera angle, and a camera position. FIG. 6 exemplifies a range (a to d) and a specific value (A to D) for the relation among an angle of view, a camera angle, and a camera position. FIG. 7 indicates geometrical positional relation between the range (a to d) and the specific value (A to D). A circumference of FIG. 7 indicates an omnidirectional image. The angle of view indicates a range (size of an image) of a sight when a viewpoint included in the omnidirectional image in the center is viewed from the center of the sphere, by an angle from the center. The omnidirectional image that is indicated by this range of sight corresponds to the omnidirectional image 30, 31, or 32 shown in FIG. 4.).


In regards to claim 4, the limitations of claim 1 have been addressed. Ogawara discloses wherein the processor is further configured to set a control reference point with regard to the first screen based on a third user input, and to obtain a center point of a third projection image displayed on a second screen based on a set position of the control reference point ([Fig. 12B and Fig. 13B] the image display system 1 is able to output the display image covering 360 degrees in the horizontal direction around a viewpoint PS indicated in FIG. 12B [0157] For example, if a vertical rotation speed parameter designating a relatively great amount of the rotational angle for changing the areas in the third direction DIR3 as illustrated in FIG. 13A is input, the amount of change of each area becomes great. In this case, the Pitch rotation of the display image when viewed from the viewpoint PS illustrated in FIG. 13B takes place quickly. Hence, by inputting an appropriate vertical rotation speed parameter, it is possible for the image display system 1 to adjust the speed of rotation (the Pitch rotation) of the display image in the vertical direction. [0158] Note that combining the horizontal direction rotation and the vertical direction rotation may allow the rotation of the display image in an oblique direction. Thus, the 360 degree image in the horizontal direction around the viewpoint PS is rotated in the vertical direction to create a 360 degree image in the horizontal direction with the new pitch rotation angle around the same viewpoint PS.).
Kunkel discloses wherein the processor is further configured to set a control reference point with regard to the first screen based on a third user input ([0045] In some operational scenarios, a viewer's head position in a VR scene may change from time to time, which then results in different viewports to the VR scene, based on orientation of the viewer's particular head-mounted display (HMD). In some operational scenarios, displays (e.g., semi-panoramic, 130 degree curved, etc.) may support a smaller solid angle images of a scene represent. Different viewports to the scene may be determined based at least in part on geometric/display characteristics of the displays. Additionally, optionally, or alternatively, the different viewports to the scene may be determined based at least in part on one or more of the geometric/display characteristics of the displays, viewer head-tracking information, navigations through mouse, trackball, keyboard, foot tracker, actual body motion, etc. [0047] Based on a view angle, viewport coordinates, an aspect ratio, etc., of a specific viewport, maximum, mid-tone, and minimum luminance values for the specific viewport may be determined or generated by looking up in the spherical map of maximum, mid-tone, and minimum luminance values, by interpolating between adjacent maximum, mid-tone, and minimum luminance values, by comparing multiple maximum, mid-tone, and minimum luminance values within the viewport, etc. [0049] Additionally, optionally, or alternatively, viewpoints and FOVs of a viewer may change in an image rendering environment. Different viewport images of spherical images in a scene may be rendered based on a content rendering coordinate system co-moving with the user's viewpoints and FOVs. Changes in the viewpoints, FOVs, viewport coordinates, aspect ratios, etc., may cause image portions of the spherical images with different image characteristics to be rendered. Techniques as described herein can be used to handle spatial translations and/or spatial rotations of one or both of the content creation coordinate system and the content rendering coordinate system. Under these techniques, a spherical map of image metadata can be generated (e.g., by using spherical surface filters, etc.) from intermediate spherical images defined in a reference coordinate system as transformed from the spherical images recorded in the content creation coordinate systems. Spatial shifts between two different recorded spherical image of a scene and between a recorded spherical image of the scene and the spherical map of image metadata for the scene can be ascertained by image alignment analyses, sensor data tracking spatial positions and/or locations of the camera system, etc. One or more of these determined spatial shifts (e.g., represented with a vector field, a matrix, etc.) may be used for looking up image metadata parameter values in the spherical map for a specific viewport to a specific recorded spherical image in the scene.), and to obtain a center point of a third projection image displayed on a second screen based on a set position of the control reference ([0065] In a first example, the solid angle corresponds to a circular area on the sphere (112); the diameter of the circular area defines the field of view (e.g. of a virtual camera, etc.) centered about the view angle of the viewer located at the geometric center of the sphere (112). In a second example, the solid angle corresponds an elliptical area on the sphere (112). The elliptical area defines the field of view (e.g. of a virtual camera, HMD, etc.) centered about the view angle of the viewer located at the geometric center of the sphere (112).  When circular areas on the sphere (112) are projected into a plane, the projections become more and more elliptical, as they are further away from the Equator. In other examples, solid angles defining fields of view may correspond to areas of different shapes such as angular shapes, polygonal shapes, etc., other than the circular area and the elliptical area. [0068] Each of the subsets of the spherical image may be adapted into a viewport (e.g., 202-1 or 202-2, etc.) for rendering on an image display area. An image with an aspect ratio that corresponds to the geometry of the viewport (or the image display area) can be cropped out of the subset of the spherical image in a solid angle (e.g., 200-1 or 200-2, etc.), and may be called a viewport image. The viewport image may represent a normal view, a telescopic view (e.g., a relatively tiny solid angle of a sphere, etc.), a wide angle view (e.g., a fisheye view, a relatively large solid angle of a sphere, etc.), etc., of a portion of the spherical image.).
Fukushi discloses wherein the processor is further configured to set a control reference point with regard to the first screen based on a third user input, and to obtain a center point of a third projection image displayed ([0006] an accepting unit that accepts input indicating a change of the image in the display image, according to operation made toward any one of the image and the viewpoint listing image, wherein the display control unit changes the image in the display image according to the input indicating a change of the image, and changes a sequential order of the thumbnails in the viewpoint listing image such that a thumbnail of the partial image corresponding to a region of the image to be newly displayed according to the input indicating a change of the image is displayed at a predetermined position in the viewpoint listing image [0046] FIG. 5 is a diagram for explaining positions of viewpoints on the omnidirectional image of the first embodiment. The display control apparatus 10 according to the present embodiment displays on the display device 20 in such a form as if a user that is viewing the display device 20 is actually viewing a predetermined direction from the imaging spot. Therefore, the display control apparatus 10 according to the present embodiment associates a point on the omnidirectional image with a point on a sphere, and thereby uses the omnidirectional image as an image on a sphere. Because the omnidirectional image is a planar image as shown in FIG. 2, the curvature thereof differs from that of a sphere. However, by making the omnidirectional image based on Mercator projection, the display control apparatus 10 can arrange points on the omnidirectional image so as to correspond to points on a sphere. [0047] The coordinates on the omnidirectional image can be expressed by an azimuth (coordinate in a horizontal direction) from the center of a sphere and an angle of elevation (coordinate in a vertical direction) from the center of the sphere. [0048] A method of adjusting the angle of view of an omnidirectional image that is displayed on the display device 20 by adjusting a camera angle and a camera position is explained. FIG. 6 and FIG. 7 are diagrams for explaining relation among an angle of view, a camera angle, and a camera position. FIG. 6 exemplifies a range (a to d) and a specific value (A to D) for the relation among an angle of view, a camera angle, and a camera position. FIG. 7 indicates geometrical positional relation between the range (a to d) and the specific value (A to D). A circumference of FIG. 7 indicates an omnidirectional image. The angle of view indicates a range (size of an image) of a sight when a viewpoint included in the omnidirectional image in the center is viewed from the center of the sphere, by an angle from the center. The omnidirectional image that is indicated by this range of sight corresponds to the omnidirectional image 30, 31, or 32 shown in FIG. 4.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ogawara with the teachings of Kunkel. The motivation behind this modification would have been to improve the viewport independent image coding and rendering for 360 degree images [See Kunkel]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ogawara and Kunkel with the teachings of Fukushi. The motivation behind this modification would have been to improve the clarity of the image and the viewpoints used to create the image [See Fukushi].

In regards to claim 5, the limitations of claim 4 have been addressed. Ogawara discloses wherein the processor is further configured to change a position at which the third projection image is displayed based on information about a change of the first viewpoint and an angular distance of the center point of the second projection image from the control reference point when the third projection image is subjected to a pitching rotation or a yawing rotation based on a fourth user input ([0151] Here, suppose that setting to rotate the display image in a third direction DIR3 indicated in FIG. 13A is requested by the vertical direction parameter. In this case, the image display system is configured to change the fourth area ARA4 and the fifth area ARA5 at intervals of a predetermined time. Specifically, it is assumed that the two areas are initially determined as illustrated in the left-hand portion of FIG. 13A, and the predetermined time has elapsed after the display image is displayed based on the determined areas. At this time, the image display system 1 changes the two areas in the third direction DIR3, respectively, as illustrated in the right-hand portion of FIG. 13A. Then, the image display system 1 outputs a display image based on the changed areas as illustrated in the right-hand portion of FIG. 13A. [0153] When the two areas illustrated in the left portion of FIG. 13A are changed to the areas illustrated in the right portion of FIG. 13A, the images displayed by the projectors are changed so that the display image is changed. A Pitch rotation of the display image in a fourth direction DIR4 is viewed from the viewpoint PS illustrated in FIG. 13B. Namely, the image display system 1 is configured to change the two areas in the third direction DIR3 at intervals of the predetermined time based on the vertical direction parameter, to allow the rotation of the display image in the vertical direction (the Pitch rotation). [Fig. 12B and Fig. 13B] the image display system 1 is able to output the display image covering 360 degrees in the horizontal direction around a viewpoint PS indicated in FIG. 12B [0157] For example, if a vertical rotation speed parameter designating a relatively great amount of the rotational angle for changing the areas in the third direction DIR3 as illustrated in FIG. 13A is input, the amount of change of each area becomes great. In this case, the Pitch rotation of the display image when viewed from the viewpoint PS illustrated in FIG. 13B takes place quickly. Hence, by inputting an appropriate vertical rotation speed parameter, it is possible for the image display system 1 to adjust the speed of rotation (the Pitch rotation) of the display image in the vertical direction. [0158] Note that combining the horizontal direction rotation and the vertical direction rotation may allow the rotation of the display image in an oblique direction. Thus, the 360 degree image in the horizontal direction around the viewpoint PS is rotated in the vertical direction to create a 360 degree image in the horizontal direction with the new pitch rotation angle around the same viewpoint PS.).
Kunkel discloses wherein the processor is further configured to change a position at which the third projection image is displayed based on information about a change of the first viewpoint and an angular distance of the center point of the second projection image from the control reference point when the third projection image is subjected to a pitching rotation or a yawing rotation based on a fourth user input ([0107] This rotates spherical images generated in part by the camera system (102). As a result, spherically arranged pixel values in different spherical images in the scene, which depict same objects, may be translated and/or rotated between or among the different spherical images. When the camera moves, this causes global motion in the spherical image (when a scene or globe reference coordinate system is used). [0108] The content creation coordinate system can be defined/specified relative to spatial positions (e.g., of a fixed point on the camera system (102), etc.) and/or spatial orientations (e.g., of one or more optical axes on the camera system (102), etc.) of the camera system (102). Each spatial position and/or spatial orientation in the spatial positions and/or spatial orientations may be indexed by the same time value that indexes spherical images generated by the camera system (102) located at such spatial position and/or spatial orientation. [0111] Techniques as described herein can be used to handle spatial translations and/or spatial rotations of one or both of the content creation coordinate system and the content rendering coordinate system. Under these techniques, at the content creation time, different spherical images in the scene may be transformed into a reference coordinate system that is independent of the translations and/or rotations of the camera system (102). In some embodiments, the reference coordinate system may be directly or indirectly defined in relation to a universal reference coordinate system such as a world coordinate defined in relation to the Earth's position and orientation, the solar system's spatial location, spatial orientation, etc. In these embodiments, the reference coordinate system may be called as an absolute reference coordinate system. In some embodiments, the reference coordinate system may be of spatial orientations (e.g., the North, etc.) directly or indirectly defined in relation to a universal reference coordinate system but may be of spatial positions that are co-moving (in spatial translations) with the camera system (102). In these embodiments, the reference coordinate system may be called as a relative reference coordinate system. The relative reference coordinate system may be used, for example, where translational movements (e.g., bicycle movements, pedestrian movements, etc.) of the camera system (102) in the scene is relatively slow to cause insignificant image content changes for the spherical images in the scene but rotational movements of the camera system (102) (e.g., where the camera system (102) is mounted on a moving helmet, etc.) in the scene generates relatively significant image content changes (e.g., rotated images, etc.) for the spherical images in the scene.). 
Fukushi discloses the processor is further configured to change a position at which the third projection image is displayed based on information about a change of the first viewpoint [Fig. 9] and an angular distance of the center point of the second projection image from the control reference point [Fig. 7 and 8] when the third projection image is subjected to a pitching rotation or a yawing rotation based on a fourth user input ([0006] an accepting unit that accepts input indicating a change of the image in the display image, according to operation made toward any one of the image and the viewpoint listing image, wherein the display control unit changes the image in the display image according to the input indicating a change of the image, and changes a sequential order of the thumbnails in the viewpoint listing image such that a thumbnail of the partial image corresponding to a region of the image to be newly displayed according to the input indicating a change of the image is displayed at a predetermined position in the viewpoint listing image [0046] FIG. 5 is a diagram for explaining positions of viewpoints on the omnidirectional image of the first embodiment. The display control apparatus 10 according to the present embodiment displays on the display device 20 in such a form as if a user that is viewing the display device 20 is actually viewing a predetermined direction from the imaging spot. Therefore, the display control apparatus 10 according to the present embodiment associates a point on the omnidirectional image with a point on a sphere, and thereby uses the omnidirectional image as an image on a sphere. Because the omnidirectional image is a planar image as shown in FIG. 2, the curvature thereof differs from that of a sphere. However, by making the omnidirectional image based on Mercator projection, the display control apparatus 10 can arrange points on the omnidirectional image so as to correspond to points on a sphere. [0047] The coordinates on the omnidirectional image can be expressed by an azimuth (coordinate in a horizontal direction) from the center of a sphere and an angle of elevation (coordinate in a vertical direction) from the center of the sphere. [0048] A method of adjusting the angle of view of an omnidirectional image that is displayed on the display device 20 by adjusting a camera angle and a camera position is explained. FIG. 6 and FIG. 7 are diagrams for explaining relation among an angle of view, a camera angle, and a camera position. FIG. 6 exemplifies a range (a to d) and a specific value (A to D) for the relation among an angle of view, a camera angle, and a camera position. FIG. 7 indicates geometrical positional relation between the range (a to d) and the specific value (A to D). A circumference of FIG. 7 indicates an omnidirectional image. The angle of view indicates a range (size of an image) of a sight when a viewpoint included in the omnidirectional image in the center is viewed from the center of the sphere, by an angle from the center. The omnidirectional image that is indicated by this range of sight corresponds to the omnidirectional image 30, 31, or 32 shown in FIG. 4.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ogawara with the teachings of Kunkel. The motivation behind this modification would have been to improve the viewport independent image coding and rendering for 360 degree images [See Kunkel]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ogawara and Kunkel with the teachings of Fukushi. The motivation behind this modification would have been to improve the clarity of the image and the viewpoints used to create the image [See Fukushi].

In regards to claim 6, the limitations of claim 1 have been addressed. Ogawara fails to explicitly disclose wherein the processor is further configured to adjust a view angle of a third 
Kunkel discloses wherein the processor is further configured to adjust a view angle of a third projection image displayed on a second screen based on a predetermined total view angle range that corresponds to the plurality of screens, when the first projection image is subjected to zoom control based on a fifth user input ([0107] Spherical images in a group of spherical images in a scene may be recorded based on a content creation coordinate system (e.g., a camera coordinate system, etc.) that is stationary or fixed to a camera system (e.g., 102 of FIG. 1A, worn by a rider or a pedestrian, mounted on a vehicle, etc.). While the camera system (102) is used to generate the group of spherical images in the scene, the camera system (102) may be moved, rotated, panned, tilted, zoomed, etc., from time to time. [0108] The content creation coordinate system can be defined/specified relative to spatial positions (e.g., of a fixed point on the camera system (102), etc.) and/or spatial orientations (e.g., of one or more optical axes on the camera system (102), etc.) of the camera system (102). Each spatial position and/or spatial orientation in the spatial positions and/or spatial orientations may be indexed by the same time value that indexes spherical images generated by the camera system (102) located at such spatial position and/or spatial orientation. [0111] Techniques as described herein can be used to handle spatial translations and/or spatial rotations of one or both of the content creation coordinate system and the content rendering coordinate system. Under these techniques, at the content creation time, different spherical images in the scene may be transformed into a reference coordinate system that is independent of the translations and/or rotations of the camera system (102).).
Fukushi discloses wherein the processor is further configured to adjust a view angle of a third projection image displayed on a ([0006] an accepting unit that accepts input indicating a change of the image in the display image, according to operation made toward any one of the image and the viewpoint listing image, wherein the display control unit changes the image in the display image according to the input indicating a change of the image, and changes a sequential order of the thumbnails in the viewpoint listing image such that a thumbnail of the partial image corresponding to a region of the image to be newly displayed according to the input indicating a change of the image is displayed at a predetermined position in the viewpoint listing image [0046] FIG. 5 is a diagram for explaining positions of viewpoints on the omnidirectional image of the first embodiment. The display control apparatus 10 according to the present embodiment displays on the display device 20 in such a form as if a user that is viewing the display device 20 is actually viewing a predetermined direction from the imaging spot. Therefore, the display control apparatus 10 according to the present embodiment associates a point on the omnidirectional image with a point on a sphere, and thereby uses the omnidirectional image as an image on a sphere. Because the omnidirectional image is a planar image as shown in FIG. 2, the curvature thereof differs from that of a sphere. However, by making the omnidirectional image based on Mercator projection, the display control apparatus 10 can arrange points on the omnidirectional image so as to correspond to points on a sphere. [0047] The coordinates on the omnidirectional image can be expressed by an azimuth (coordinate in a horizontal direction) from the center of a sphere and an angle of elevation (coordinate in a vertical direction) from the center of the sphere. [0048] A method of adjusting the angle of view of an omnidirectional image that is displayed on the display device 20 by adjusting a camera angle and a camera position is explained. FIG. 6 and FIG. 7 are diagrams for explaining relation among an angle of view, a camera angle, and a camera position. FIG. 6 exemplifies a range (a to d) and a specific value (A to D) for the relation among an angle of view, a camera angle, and a camera position. FIG. 7 indicates geometrical positional relation between the range (a to d) and the specific value (A to D). A circumference of FIG. 7 indicates an omnidirectional image. The angle of view indicates a range (size of an image) of a sight when a viewpoint included in the omnidirectional image in the center is viewed from the center of the sphere, by an angle from the center. The omnidirectional image that is indicated by this range of sight corresponds to the omnidirectional image 30, 31, or 32 shown in FIG. 4.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ogawara with the teachings of Kunkel. The motivation behind this modification would have been to improve the viewport independent image coding and rendering for 360 degree images [See Kunkel]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ogawara and Kunkel with the teachings of Fukushi. The motivation behind this modification would have been to improve the clarity of the image and the viewpoints used to create the image [See Fukushi].

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawara in view of West in further view of Kunkel.
In regards to claim 21, the limitations of claim 1 have been addressed. Ogawara discloses ([0028] After the image data D1 is input to the PC 11, the PC 11 displays an image on each of the projectors 1A, 1B, 1C, and 1D based on the image data D1, and displays a combined image in which the images displayed on the projectors are combined together (which combined image is called a display image) on a screen 2. [0033] For example, as illustrated in FIG. 2A, the first projector 1A, the third projector 1C, and the fourth projector 1D display mutually different 120-degrees portions of a display image, so that a combined image in which the image portions are combined together (the display image) is displayed on the screen 2.).
West discloses wherein the plurality of screens corresponds to a plurality of display apparatuses ([0072] In front of the viewer(s) seat(s) 12 is a front-located, central image projecting screen 4, which is similar to any monitor, screen, HDTV, rear or front projection image bearing device. However, preferably, connected edge to edge to front screen 4 are two other screens 13 and 14, one on each side of front, center screen 4. These screens 13 and 14 are tilted or canted off of the front planar wall on which the front, center screen 4 is supported, and inwardly cant as the screens project rearwardly, towards the seat(s) 12 projecting slightly off of the vertical plane on the lateral ends of the center screen. [0073] In addition to the three (or more) edge to edge or seemingly seamless screens at the front of the entertainment room, preferably, one or more side screens 6 are located on either or both of the side walls of the seating room. These screens 6, in conjunction with the angled or tilted screens 13 and 14 towards the front of the viewer, give an almost complete peripheral view of the images being seen, creating the experience that the viewer is in the scene of the projected image. Of course, one or more additional screens can be located, extending from the central and front screen to the side screens 6 and, indeed, a single continuous screen can be provided for a seamless peripheral viewing surface. The side screens preferably extend to at least slightly behind the head(s) of the viewer(s).), and 10wherein the processor is further configured to control transmission of a third split image from among the first plurality of split images to a second display apparatus ([0041] For example, a panorama image may be represented as spherical images in a sphere (e.g., a whole sphere, a half sphere, a part sphere, a unit sphere, a fixed-radius sphere, etc.), an equirectangular projection (e.g., a whole equirectangular projection, a half equirectangular projection, a part equirectangular projection, etc.) of a sphere, etc. [0002] Each video screen or monitor display device can have the same projected image for display and viewing by the audience but the full immersive "experience" and excitement of the video system is thought to be best provided where the screens have projected upon and thus display or show the viewer different but spatially associated video images to one another. More preferably, the screens will project and have viewable video images which provide the centrally-located viewer(s) with his/her/their point of view on the front/forwardly-located or central screen with the other screens, on the sides, above and/or below, showing a still but preferably moving video image corresponding to that which the viewer would see to the side, above and below in relation to the image shown on the front screen. [0076] FIGS. 2-7 show examples of the present invention in use, with images shown on all seven screens. All are viewed from the perspective of the viewer sitting at seat location 12, experiencing images on the three front screens 4, 13 and 14, side screens 6 to either or both sides, and ceiling screen 10 above and floor screen 8 below the viewer. As can be seen in FIGS. 3 and 7, if the images to be viewed are only located on a preselected number of the screens around the viewer, the other screens may appear blank. This is determined by the producer/director (which could include the viewer if playing, for example, a video game) depending upon the experience to be presented and the degree of realism to be maintained. [0088] The images shown on the screens would likely be different from one another and as one screen changes perspective or view (selected by a live director, for example) the other images displayed on the other screens could either simultaneously switch to other predetermined spatially related displayed images or stay the same or switch to other viewpoints, depending upon location of various camera feeds.) from among the plurality of display apparatuses ([0002] Each video screen or monitor display device can have the same projected image for display and viewing by the audience but the full immersive "experience" and excitement of the video system is thought to be best provided where the screens have projected upon and thus display or show the viewer different but spatially associated video images to one another. More preferably, the screens will project and have viewable video images which provide the centrally-located viewer(s) with his/her/their point of view on the front/forwardly-located or central screen with the other screens, on the sides, above and/or below, showing a still but preferably moving video image corresponding to that which the viewer would see to the side, above and below in relation to the image shown on the front screen.).
Kunkel discloses wherein the plurality of screens corresponds to a plurality of display apparatuses ([0054] In some embodiments, the image content creation system (100) comprises a camera system 102 deployed in a spatial environment. In some embodiments, the camera system (102) may comprise, but is not necessarily limited to only, six cameras (respectively denoted as CAM 1 through CAM 6). Some or all of the six cameras may, but are not limited to only, be high dynamic range cameras, directional cameras aiming at specific spatial directions, etc. The six cameras may be configured with overlapping fields of view. As shown in FIG. 1A, CAM 1 through CAM 4 in the camera system (102) are configured to form overlapping fields of view across all angles (360 degrees) of the plane of FIG. 1A.), and 10wherein the processor is further configured to control transmission of a third split image from among the first plurality of split images to a second display apparatus from among the plurality of display apparatuses ([0045] In some operational scenarios, a viewer's head position in a VR scene may change from time to time, which then results in different viewports to the VR scene, based on orientation of the viewer's particular head-mounted display (HMD). In some operational scenarios, displays (e.g., semi-panoramic, 130 degree curved, etc.) may support a smaller solid angle images of a scene represent. Different viewports to the scene may be determined based at least in part on geometric/display characteristics of the displays. Additionally, optionally, or alternatively, the different viewports to the scene may be determined based at least in part on one or more of the geometric/display characteristics of the displays, viewer head-tracking information, navigations through mouse, trackball, keyboard, foot tracker, actual body motion, etc. [0047] Based on a view angle, viewport coordinates, an aspect ratio, etc., of a specific viewport, maximum, mid-tone, and minimum luminance values for the specific viewport may be determined or generated by looking up in the spherical map of maximum, mid-tone, and minimum luminance values, by interpolating between adjacent maximum, mid-tone, and minimum luminance values, by comparing multiple maximum, mid-tone, and minimum luminance values within the viewport, etc. [0049] Additionally, optionally, or alternatively, viewpoints and FOVs of a viewer may change in an image rendering environment. Different viewport images of spherical images in a scene may be rendered based on a content rendering coordinate system co-moving with the user's viewpoints and FOVs. Changes in the viewpoints, FOVs, viewport coordinates, aspect ratios, etc., may cause image portions of the spherical images with different image characteristics to be rendered. Techniques as described herein can be used to handle spatial translations and/or spatial rotations of one or both of the content creation coordinate system and the content rendering coordinate system. Under these techniques, a spherical map of image metadata can be generated (e.g., by using spherical surface filters, etc.) from intermediate spherical images defined in a reference coordinate system as transformed from the spherical images recorded in the content creation coordinate systems. Spatial shifts between two different recorded spherical image of a scene and between a recorded spherical image of the scene and the spherical map of image metadata for the scene can be ascertained by image alignment analyses, sensor data tracking spatial positions and/or locations of the camera system, etc. One or more of these determined spatial shifts (e.g., represented with a vector field, a matrix, etc.) may be used for looking up image metadata parameter values in the spherical map for a specific viewport to a specific recorded spherical image in the scene.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ogawara’s different 120-degrees portions of the display image for the displaying of the images on a screen in the vertical direction with the additional screens for the displaying of the images as taught by West. The motivation behind this modification would have been to create an immersive audio/video experience [See West]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ogawara and West with the teachings of Kunkel. The motivation behind this modification would have been to improve the viewport independent image coding and rendering for 360 degree images [See Kunkel].

In regards to claim 22, the limitations of claim 7 have been addressed. Ogawara discloses the processor is further configured to control transmission of a second split image from among the first plurality of split images to a second display apparatus from among the plurality of display apparatuses ([0028] After the image data D1 is input to the PC 11, the PC 11 displays an image on each of the projectors 1A, 1B, 1C, and 1D based on the image data D1, and displays a combined image in which the images displayed on the projectors are combined together (which combined image is called a display image) on a screen 2. [0033] For example, as illustrated in FIG. 2A, the first projector 1A, the third projector 1C, and the fourth projector 1D display mutually different 120-degrees portions of a display image, so that a combined image in which the image portions are combined together (the display image) is displayed on the screen 2.).
West discloses the processor is further configured to control transmission of a second split image from among the first plurality of split images to a second display apparatus from among the plurality of display apparatuses ([0002] Each video screen or monitor display device can have the same projected image for display and viewing by the audience but the full immersive "experience" and excitement of the video system is thought to be best provided where the screens have projected upon and thus display or show the viewer different but spatially associated video images to one another. More preferably, the screens will project and have viewable video images which provide the centrally-located viewer(s) with his/her/their point of view on the front/forwardly-located or central screen with the other screens, on the sides, above and/or below, showing a still but preferably moving video image corresponding to that which the viewer would see to the side, above and below in relation to the image shown on the front screen. [Fig. 1 and 0084] The Figure can also be considered to show a single monitor or screen which has been divided into individual sections or segments, i.e., a main section 4, side sections 13 and 14 to the main section; side walls 6 and a ceiling section 10 and floor section 8. These sections are shown in perspective views and would show the video imagery to the viewer even though he/she is not located in the actual central seat position 12 on the floor. Stated differently, the single rectangular screen or monitor of a home entertainment system will show the various video imagery in the designated areas to provide an immersive and exciting moving effect. Each section, 4, 13, 14, 6, 8 and 10, will display the spatially coordinated video to that preferably shown on the front (slightly above center but horizontally centered) segment. The sides of the single monitor 6 will show the video imagery corresponding, spatially, to the side views of that shown on the front segment 4, on the same video screen of the home entertainment system. The top trapezoidal and bottom, also trapezoidal sections, 10 and 8, respectively, of the flat monitor for the home entertainment system, will depict and show the video images which spatially correspond to that depicted in the front section or segment 4.).
Kunkel discloses the processor is further configured to control transmission of a second split image from among the first plurality of split images to a second display apparatus ([0045] In some operational scenarios, a viewer's head position in a VR scene may change from time to time, which then results in different viewports to the VR scene, based on orientation of the viewer's particular head-mounted display (HMD). In some operational scenarios, displays (e.g., semi-panoramic, 130 degree curved, etc.) may support a smaller solid angle images of a scene represent. Different viewports to the scene may be determined based at least in part on geometric/display characteristics of the displays. Additionally, optionally, or alternatively, the different viewports to the scene may be determined based at least in part on one or more of the geometric/display characteristics of the displays, viewer head-tracking information, navigations through mouse, trackball, keyboard, foot tracker, actual body motion, etc. [0047] Based on a view angle, viewport coordinates, an aspect ratio, etc., of a specific viewport, maximum, mid-tone, and minimum luminance values for the specific viewport may be determined or generated by looking up in the spherical map of maximum, mid-tone, and minimum luminance values, by interpolating between adjacent maximum, mid-tone, and minimum luminance values, by comparing multiple maximum, mid-tone, and minimum luminance values within the viewport, etc. [0049] Additionally, optionally, or alternatively, viewpoints and FOVs of a viewer may change in an image rendering environment. Different viewport images of spherical images in a scene may be rendered based on a content rendering coordinate system co-moving with the user's viewpoints and FOVs. Changes in the viewpoints, FOVs, viewport coordinates, aspect ratios, etc., may cause image portions of the spherical images with different image characteristics to be rendered. Techniques as described herein can be used to handle spatial translations and/or spatial rotations of one or both of the content creation coordinate system and the content rendering coordinate system. Under these techniques, a spherical map of image metadata can be generated (e.g., by using spherical surface filters, etc.) from intermediate spherical images defined in a reference coordinate system as transformed from the spherical images recorded in the content creation coordinate systems. Spatial shifts between two different recorded spherical image of a scene and between a recorded spherical image of the scene and the spherical map of image metadata for the scene can be ascertained by image alignment analyses, sensor data tracking spatial positions and/or locations of the camera system, etc. One or more of these determined spatial shifts (e.g., represented with a vector field, a matrix, etc.) may be used for looking up image metadata parameter values in the spherical map for a specific viewport to a specific recorded spherical image in the scene.) from among the plurality of display apparatuses ([0054] In some embodiments, the image content creation system (100) comprises a camera system 102 deployed in a spatial environment. In some embodiments, the camera system (102) may comprise, but is not necessarily limited to only, six cameras (respectively denoted as CAM 1 through CAM 6). Some or all of the six cameras may, but are not limited to only, be high dynamic range cameras, directional cameras aiming at specific spatial directions, etc. The six cameras may be configured with overlapping fields of view. As shown in FIG. 1A, CAM 1 through CAM 4 in the camera system (102) are configured to form overlapping fields of view across all angles (360 degrees) of the plane of FIG. 1A.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ogawara’s different 120-degrees portions of the display image for the displaying of the images on a screen in the vertical direction with the additional screens for the displaying of the images as taught by West. The motivation behind this modification would have been to create an immersive audio/video experience [See West]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ogawara and West with the teachings of Kunkel. The motivation behind this modification would have been to improve the viewport independent image coding and rendering for 360 degree images [See Kunkel].
Claim 23 lists all the same elements of claim 21, but in method form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claim 21 applies equally as well to claim 23.

Claim 24 lists all the same elements of claim 22, but in method form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claim 22 applies equally as well to claim 24. 

s 8, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawara in view of West in further view of KIM et al. (Hereafter, “Kim”) [US 2014/0267593 A1].
In regards to claim 8, the limitations of claim 7 have been addressed. Ogawara discloses wherein the processor is further configured to display a first user interface for setting a respective position of the sphere shape to which each corresponding one of the first plurality of split images is mapped ([0060] In step S02, the PC 11 displays a list of display images to the user 200. Note that the processing of step S02 is repeatedly performed until an operation to select a display image is performed by the user 200. [0061] In step S03, the PC 11 receives parameters input by the user 200. For example, the PC 11 displays a graphical user interface (GUI), such as a setting screen, and receives the parameters in response to a user's input operation to the setting screen. Note that the parameters may be input in the form of data or commands. [0062] In step S04, the PC 11 receives a display instruction input by the user 200. For example, the operation to input the display instruction may be an operation of pressing a start button or the like on the PC 11 by the user 200. [0063] In step S05, the PC 11 generates setting data based on the received parameters. The setting data is to be output to the projectors 1A through 1D. [0064] In step S06, the PC 11 outputs the setting data generated based on the parameters at the step S05, to each of the projectors 1A through 1D. [0065] In step S07, each of the projectors 1A through 1D stores the setting data output from the PC 11 at the step S06. [0066] In step S08, the PC 11 outputs display data items for indicating the display image selected by the user 200 at the step S02, to the projectors 1A through 1D, respectively. [0067] In step S09, the projectors 1A through 1D store the display data items output from the PC 11 at the step S08, respectively. [0068] The processing of steps S08 and S09 is repeatedly performed until all the display data items are output and stored.).
Kim discloses wherein the processor is further configured to display a first user interface for setting a respective position of the sphere shape to which each corresponding one of the plurality of split images is mapped ([0103] The display controller 220 may control to display a user interface on the display unit 170 using graphics by executing the GUI program 113 stored in the program storage 111. The display controller 220 controls to display information of an application driven by the application driver 200 on the display unit 170. For example, in the case where the panoramic image generator 210 is driven, the display controller 220 may control to display at least one tile adjacent to the position of the preview image 701 obtained by the camera unit 140 as illustrated in FIG. 7A. At this point, in the case where the position of a preview image obtained by the camera unit 140 changes depending on orientation information of the electronic device 100, the display controller 220 may change the number of tiles and the position of the tiles displayed on the display unit 170 depending on the position change of the preview image. For another example, in the case where the panoramic image generator 210 is driven, the display controller 220 may control to display an entire construction of a reference frame for obtaining an image to project onto a sphere on the display unit 170 as illustrated in FIG. 7B. For still another example, in the case where the panoramic image generator 210 is driven, the display controller 220 may control to display the central points 715 and 717 of a region for obtaining an image to project onto a sphere using the point 711 at which an image is obtained via the camera unit 140 as a reference on the display unit 170 as illustrated in FIG. 7C.).


In regards to claim 9, the limitations of claim 7 have been addressed. Ogawara fails to explicitly disclose wherein the processor is further configured to display a second user interface for showing images of apparatuses arranged in a surrounding space of a user, and to select the plurality of display apparatuses based on the first user input to the second user interface.
Kim discloses wherein the processor is further configured to display a second user interface for showing images of apparatuses arranged in a surrounding space of a user, and to select the plurality of display apparatuses based on the first user input to the second user interface ([0103] The display controller 220 may control to display a user interface on the display unit 170 using graphics by executing the GUI program 113 stored in the program storage 111. The display controller 220 controls to display information of an application driven by the application driver 200 on the display unit 170. For example, in the case where the panoramic image generator 210 is driven, the display controller 220 may control to display at least one tile adjacent to the position of the preview image 701 obtained by the camera unit 140 as illustrated in FIG. 7A. At this point, in the case where the position of a preview image obtained by the camera unit 140 changes depending on orientation information of the electronic device 100, the display controller 220 may change the number of tiles and the position of the tiles displayed on the display unit 170 depending on the position change of the preview image. For another example, in the case where the panoramic image generator 210 is driven, the display controller 220 may control to display an entire construction of a reference frame for obtaining an image to project onto a sphere on the display unit 170 as illustrated in FIG. 7B. For still another example, in the case where the panoramic image generator 210 is driven, the display controller 220 may control to display the central points 715 and 717 of a region for obtaining an image to project onto a sphere using the point 711 at which an image is obtained via the camera unit 140 as a reference on the display unit 170 as illustrated in FIG. 7C.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ogawara with use of a user interface to change the positioning of the tiles for different views as taught by Kim. The motivation behind this modification would have been to improve the generating of a panoramic image by projecting images obtained via a camera onto a sphere in an electronic device.
In regards to claim 17, the limitations of claim 16 have been addressed. Ogawara discloses further comprising displaying a first user interface for setting a respective position of the sphere shape to which each corresponding one of the first plurality of split images is mapped, based on a fourth user input ([0060] In step S02, the PC 11 displays a list of display images to the user 200. Note that the processing of step S02 is repeatedly performed until an operation to select a display image is performed by the user 200. [0061] In step S03, the PC 11 receives parameters input by the user 200. For example, the PC 11 displays a graphical user interface (GUI), such as a setting screen, and receives the parameters in response to a user's input operation to the setting screen. Note that the parameters may be input in the form of data or commands. [0062] In step S04, the PC 11 receives a display instruction input by the user 200. For example, the operation to input the display instruction may be an operation of pressing a start button or the like on the PC 11 by the user 200. [0063] In step S05, the PC 11 generates setting data based on the received parameters. The setting data is to be output to the projectors 1A through 1D. [0064] In step S06, the PC 11 outputs the setting data generated based on the parameters at the step S05, to each of the projectors 1A through 1D. [0065] In step S07, each of the projectors 1A through 1D stores the setting data output from the PC 11 at the step S06. [0066] In step S08, the PC 11 outputs display data items for indicating the display image selected by the user 200 at the step S02, to the projectors 1A through 1D, respectively. [0067] In step S09, the projectors 1A through 1D store the display data items output from the PC 11 at the step S08, respectively. [0068] The processing of steps S08 and S09 is repeatedly performed until all the display data items are output and stored.).
Kim discloses further comprising displaying a first user interface for setting a respective position of the sphere shape to which each corresponding one of the first plurality of split images is mapped, based on a fourth user input ([0103] The display controller 220 may control to display a user interface on the display unit 170 using graphics by executing the GUI program 113 stored in the program storage 111. The display controller 220 controls to display information of an application driven by the application driver 200 on the display unit 170. For example, in the case where the panoramic image generator 210 is driven, the display controller 220 may control to display at least one tile adjacent to the position of the preview image 701 obtained by the camera unit 140 as illustrated in FIG. 7A. At this point, in the case where the position of a preview image obtained by the camera unit 140 changes depending on orientation information of the electronic device 100, the display controller 220 may change the number of tiles and the position of the tiles displayed on the display unit 170 depending on the position change of the preview image. For another example, in the case where the panoramic image generator 210 is driven, the display controller 220 may control to display an entire construction of a reference frame for obtaining an image to project onto a sphere on the display unit 170 as illustrated in FIG. 7B. For still another example, in the case where the panoramic image generator 210 is driven, the display controller 220 may control to display the central points 715 and 717 of a region for obtaining an image to project onto a sphere using the point 711 at which an image is obtained via the camera unit 140 as a reference on the display unit 170 as illustrated in FIG. 7C.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ogawara with use of a user interface to change the positioning of the tiles for different views as taught by Kim. The motivation behind this modification would have been to improve the generating of a panoramic image by projecting images obtained via a camera onto a sphere in an electronic device.

Claim 18 lists all the same elements of claim 9, but in method form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 18. 
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482